Per Curiam.

The court below was without power to grant the amendment sought. Such amendment involves a substantial change, and is in substance, a new decision (Heinitz v. Darmstadt, 140 App. Div. 252; Shames v. Barrett, 166 N. Y. S. 756; Trustees of Masonic Ball Asylum Fund v. Fontana, 99 Misc. 497). The final order in each case, so far as «appealed from by landlord, should be affirmed, with $30 costs to respondents, as of one appeal.
Orders amending final order in each case, so far as appealed from by tenants, should be reversed and motion to amend final order in each case denied.
Hammer, Pecora and Eder, JJ., concur.
Ordered accordingly.